Title: From Benjamin Franklin to Francis Coffyn, 10 October 1779
From: Franklin, Benjamin
To: Coffyn, Francis


SirPassy, Oct. 10. 1779.
I have no objection to the taking the Parole of the Captains or Officers on Condition of the Security you mention. But as the Prisoners taken by arm’d Vessels under our Colours are by giving me a means of exchanging so many of our Country men some satisfaction to me for the Trouble these Vessels occasion me in examining all the Proces Verbaux, making out the Judgment, answering Letters, and the Enormous Expense of Postage those Pacquets of Proces occasion to the States, it Seems just that the forfeiture in case of Breach of Parole should be made payable to me for the use of the united states, and if you are of the Same opinion, I wish the Bond or security may be so drawn.
As Soon as the Papers can be prepared which an Extraordinery Quantity of other Business has hitherto delayed, I Shall Send you what are necessary for the Princess.— It gave me great Satisfaction to read the whole account of the Cruise of the Prince. I wish it had been more profitable to all concerned. It has certainly done greater Prejudice to the Enemy than could have been expected from so Small a force.
You will have heard of Comme. Jones’s safe arrival in the Texel, after one of the most obstinate and bloody Conflicts that has happened this War. He has brought in the Ships of war Prises, and about 400. Prisoners.
I have the honour to be with much Esteem Sir your most obedient and most humble servant
BF.
M. Coffin.
